DETAILED ACTION
This action is in response to communications filed 12/23/2020:
Claims 1-18 are pending
Claims 14-18 are added

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Response to Amendment
Claim Objections
Claims 16-17 are objected to because of the following informalities: the preambles for the claims should recite “The system of claim 6” as they depend upon claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20200065058) in view of Coelho et al (NPL: “Hearing loss and the voice”, previously cited).
Regarding claim 1, Clark teaches a method for enhancing audio quality of earbuds (¶2, method of providing enhanced hearing experience for users), comprising:
receiving a voice communication from a user (¶56-57, receiving a user’s voice for voice recognition);
recording the voice communication from the user (¶57, memory of device capable of recording various data [such as audio signals]);
create a user specific audio profile (¶57, using voice recognition to derive a user listening profile; ¶31, user’s specific hearing profile reflecting the user’s hearing ability); and
creating a user specific audio configuration for the user associated with the user specific audio profile (Fig. 2, ¶63-64, audio is processed according to personalized signal processing algorithm).
Clark fails to explicitly teach analyzing the voice communication to determine a frequency distribution of the user’s voice, wherein determining the frequency distribution comprises identifying a trough in frequency intensity;
determining a hearing loss within a frequency range based on the frequency trough;
Coelho teaches analyzing the voice communication to determine a frequency distribution of the user’s voice, wherein determining the frequency distribution comprises identifying a trough in frequency intensity (§3.2, acoustic analysis performed to determining various voice characteristics; Fig. 4 shows a spectrogram indicating time, frequency, and intensity);
determining a hearing loss within a frequency range based on the frequency trough (Fig. 4, a spectrogram indicating time, frequency, and intensity is shown; an evaluation could be made based on the comparison of A vs B);

Regarding claim 2, Clark in view of Coelho teaches comprising modifying a stored audio file using the user specific audio profile to generate a first user customized audio file (Clark, ¶62-64, audio output is modified according to personalized audio parameters).
Regarding claim 3, Clark in view of Coelho teaches further comprising:
receiving a second voice communication from the user (Clark, ¶56-57, receiving a user’s voice for voice recognition);
recording the second voice communication from the user (Clark, ¶57, memory of device capable of recording various data [such as audio signals]);
transforming the second voice communication into second vocal data using at least one of Fast Fourier Transform analysis and Fractal Analysis (Coelho, pg. 12, Fourier Transform is used for frequency analysis); and
determining updated vocal features associated with the user to create an update to the user specific audio profile (Clark, ¶57-58, hearing profiles can be updated over time).
Regarding claim 4, Clark in view of Coelho teaches further comprising updating the user specific audio configuration based on the update to generate an updated user specific audio profile (Clark, ¶58, hearing profiles can be updated over time).
Regarding claim 5, Clark in view of Coelho teaches comprising modifying a stored audio file using the updated user specific audio profile to generate a second user customized audio file (Clark, 
Regarding claim 12, Clark in view of Coelho teaches wherein modifying the audio profile comprises increasing a speaker output within the frequency range (Clark, ¶18, multiband algorithm allows for varying the gain in each subband).
Regarding claim 14, Clark in view of Coelho teaches wherein determining the frequency distribution further comprises identifying a deviation in frequency intensity from a default frequency distribution, and wherein the determining the hearing loss is further based on the deviation (Coelho, Fig. 4, spectrogram shows time, frequency, and intensity parameters of a voice recording; comparison of A vs B shows the deviation of a hearing loss (A) person from a normal hearing person (B)).
Regarding claim 15, Clark in view of Coelho teaches wherein determining the frequency distribution comprises identifying a peak frequency intensity, and wherein determining the hearing loss is further based on the peak (Coelho, Fig. 4, spectrogram shows time, frequency, and intensity parameters; comparison of A vs B shows the peaks and troughs [based on intensity] of a hearing loss person (A) vs a normal hearing person (B)).
Regarding claim 18, it is rejected as a combination of claims 1 and 14.

Claims 6-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selig et al (US20140334644, hereinafter “Selig”) in view of Coelho et al (NPL: “Hearing loss and the voice”, previously cited).
Regarding claim 6, Selig teaches a personal audio system (Fig. 1, audio system), comprising:
an earbud comprising a microphone and a speaker, wherein the microphone is positioned to receive vocal sounds from a user (¶16, Fig. 2, headphones [earbuds] comprise of microphone and speaker);

a first database communicatively coupled to the first audio processor and comprising the user specific audio profile (¶8, 24, data storage within headphones and coupled to the processor wherein user profiles are stored in said data storage);
a second audio processor comprising stored instructions for modifying an audio file using the user specific audio profile to generate a user customized audio file, wherein the second audio processor is communicatively coupled to the speaker (Fig. 1, ¶17, smart phone comprising a second processor outputs audio modified by the hearing profile).
Selig fails to explicitly teach and comprising stored instructions for performing at least one of Fourier Transform analysis and Fractal analysis on vocal data received from the microphone to determine a frequency distribution of the user’s voice … by determining a hearing loss within a frequency range based on the frequency trough.
Coelho teaches and comprising stored instructions for performing at least one of Fourier Transform analysis and Fractal analysis on vocal data received from the microphone to determine a frequency distribution of the user’s voice (pg. 12, Fourier transformation can be used to determining frequency distribution) … by determining a hearing loss within a frequency range based on the frequency trough (§3.2, acoustic analysis performed to determining various voice characteristics; Fig. 4 shows a spectrogram indicating time, frequency, and intensity and an evaluation could be made based on the comparison of A vs B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio processing system (as taught by Selig) with the hearing impairment techniques (as taught by Coelho). The rationale to do so is to combine prior art elements 
Regarding claim 7, Selig in view of Coelho teaches wherein the earbud comprises the first audio processor (Selig, Fig. 2, headphone [earbuds] comprise of a processor).
Regarding claim 8, Selig in view of Coelho teaches wherein the second audio processor is positioned in an audio player that is distinct from the earbud, wherein the audio player is in electronic communication with the earbud (Selig, Fig. 1, smart phone comprise of a processor that is distinct from the earbud’s processor).
Regarding claim 9, Selig in view of Coelho teaches wherein the audio player comprises a second database, wherein the second database comprises the audio file (Selig, ¶42, smart phone comprise of a data storage capable of storing audio signals for playback on other audio devices [e.g. headphone/earbud]).
Regarding claim 10, Selig in view of Coelho teaches wherein modifying the audio profile comprises increasing a speaker output within the frequency range (Selig, ¶84-85, volume and various EQ adjustments can be made on one or more frequency ranges).
Regarding claims 16-17, they are rejected similarly as claims 14-15, respectively. The system can be found in Selig (Fig. 1, audio system).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selig et al (US20140334644, hereinafter “Selig”) in view of Coelho et al (NPL: “Hearing loss and the voice”, previously cited) in further view of Pedersen (US20120243715).
Regarding claim 11, Selig in view of Coelho fails to explicitly teach wherein modifying the audio profile comprises redistributing audio output in the frequency range to a non-hearing-impaired frequency range of the user.
Pedersen teaches wherein modifying the audio profile comprises redistributing audio output in the frequency range to a non-hearing-impaired frequency range of the user (abstract, ¶113, frequency band redistribution unit allows for dynamic control of allocation of frequency bands; ¶45, 108, processing channels are working at the frequencies of the input signal that have signal content of importance to a user's perception of the input signal, e.g. depending on the user's hearing impairment and/or characteristics of the signal; ¶68, different frequency band allocation and redistribution schemes allows specific adaptation of the system to possible different hearing profiles of a left and right ear of a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the frequency redistribution technique (as taught by Pedersen) to the audio processing system (as taught by Selig in view of Coelho). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of optimizing audio processing in order to minimize power consumption and optimize frequency resolution (Pedersen, ¶22).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20200065058) in view of Coelho et al (NPL: “Hearing loss and the voice”, previously cited) in further view of Pedersen (US20120243715).
Regarding claim 13, Clark in view of Coelho fails to explicitly teach wherein modifying the audio profile comprises redistributing audio output in the frequency range to a non-hearing-impaired frequency range of the user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the frequency redistribution technique (as taught by Pedersen) to the audio processing system (as taught by Clark in view of Coelho). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of optimizing audio processing in order to minimize power consumption and optimize frequency resolution (Pedersen, ¶22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651